United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, DEFENSE
)
MAPPING AGENCY, Louisville, KY, Employer
)
___________________________________________ )
N.S., Appellant

Docket No. 07-1611
Issued: November 23, 2007

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated February 26, 2007, denying her request for
further merit review of her claim. Because more than one year has elapsed between the most
recent merit decision dated February 14, 2006 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 11, 2002 appellant, then a 70-year-old retired cartographer, filed an
occupational disease claim alleging that her breast cancer was due to factors of her federal

employment. She first realized that the disease was caused or aggravated by her employment on
May 13, 2001.1
In support of her claim, appellant submitted medical evidence which included an
October 23, 2002 report, from Dr. Charles Dannaher, a Board-certified oncologist, who noted
that appellant was diagnosed with breast cancer in June 1997. Dr. Dannaher opined that
appellant was exposed to a significant number of chemicals in a poorly ventilated work space
during her employment with the employing establishment. He opined that her condition may be
directly related to her work environment.
In a January 19, 2003 statement, appellant alleged that she became aware of her condition
on May 18, 1997. She later realized that she was exposed to toxic chemicals on a regular basis
while working at the employing establishment. Appellant alleged that, on May 13, 2001, she
conducted an investigation to ascertain her situation.
By decision dated March 5, 2003, the Office denied appellant’s claim for compensation,
as the medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
On March 28, 2003 appellant requested a hearing, which was held on February 25, 2004.
By decision dated May 14, 2004, the Office hearing representative affirmed the March 5,
2003 decision. The Office hearing representative noted that appellant did not submit any
detailed rationalized medical evidence to support that her breast cancer was caused by factors of
her federal employment.
Appellant’s representative filed an appeal with the Board. On November 1, 2005 the
Board issued an order remanding case due to the Office’s delay in failing to produce the case
record.2
By decision dated February 14, 2006, the Office denied appellant’s claim for
compensation, as the medical evidence did not demonstrate that the claimed medical condition
was related to the accepted injury.
On March 17, 2006 appellant requested a hearing. On April 3, 2006 her representative
alleged that her cancer was related to her employment and cited as an example that 40 employees
from the employing establishment either were disabled or died from cancer.
By decision dated May 3, 2006, the Office denied appellant’s request for a hearing. The
Office advised appellant that a previous hearing was completed by the Branch of Hearings and
Review and a decision was issued on May 14, 2004. The Office advised appellant that, since she
had already had a hearing, she was not entitled to a hearing as a matter of right.

1

Appellant retired on June 15, 1984.

2

Docket No. 04-2083 (issued November 1, 2005).

2

On February 3, 2007 appellant requested reconsideration. The Office received a copy of
her July 10, 2006 letter to her congressional representative. Appellant alleged that the Office
ignored her physician’s suggestion to investigate the number of incidents of cancer affecting the
employees at the employing establishment. She enclosed a copy of a letter that she had written
on May 11, 2002 which was addressed to the Secretary of Labor. Appellant alleged that she was
concerned that her workplace was not adequately ventilated and that 33 employees had
contracted cancer out of approximately 175 to 200 persons. The Office also received a July 2,
2003 letter from Tom FitzGerald, the Director of the Kentucky Resources Council, who
requested assistance with regard to obtaining a health assessment of the conditions at the
employing establishment. An August 24, 2001 letter addressed to appellant’s congressional
representative alleged that she was exposed to various toxins which she believed caused her
cancer. She requested that an investigation be conducted into the matter.
In a letter dated February 5, 2007, appellant alleged that Dr. Dannaher did not know that
it was important to state the date of her retirement. She argued that he indicated that her breast
cancer was related to her work environment. Appellant also alleged that he was aware of the
toxins that she was exposed to even though he did not list any in his report. She noted exposure
to shavings from the engraver that she used, and that thinner was used on a daily basis.
Appellant stated that it was also established that asbestos was found at the employing
establishment. She reiterated her belief that her condition was due to being exposed to these
various toxins.
By decision dated February 26, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that her request neither raised
substantial legal questions nor included new and relevant evidence and, thus, it was insufficient
to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with the Office’s February 14, 2006 decision, which denied her
claim for an injury in the performance of duty. The underlying issue on reconsideration was
whether appellant submitted sufficient medical evidence to show that she sustained breast cancer
in the performance of duty. The Board notes that appellant did not provide any relevant or
pertinent new medical evidence addressing whether she sustained breast cancer in the
performance of duty.
On reconsideration, appellant made several arguments and submitted copies of letters she
sent to her Congressional representatives. However, the Board notes that this evidence is not
relevant to the underlying medical issue in her claim. Appellant did not submit on
reconsideration any new medical evidence addressing the cause of her condition. The
submission of evidence that does not address the particular issue involved does not constitute a
basis for reopening a case.6
Furthermore, appellant also has not otherwise shown that the Office erroneously applied
or interpreted a specific point of law, or advanced a relevant new argument not previously
submitted. Therefore, the Office properly denied her request for reconsideration.7
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(b).

6

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000).
7

The Board notes that, subsequent to the Office’s February 26, 2007 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

